First, appellant argues that trial counsel was ineffective for
                failing to adequately investigate and prepare for trial. Specifically,
                appellant claims that counsel should have presented expert testimony
                about appellant's broken hip and physical limitations, which would have
                established that he did not have the physical capacity to commit the
                sexual offenses. Appellant failed to demonstrate deficiency or prejudice.
                Many of the victim's allegations of sexual abuse predated appellant's
                injuries, and appellant and several other defense witnesses testified in
                depth about appellant's injuries and physical limitations. Thus, appellant
                failed to demonstrate that an expert's testimony would have had a
                reasonable probability of changing the outcome of the trial.'
                            Second, appellant argues that trial counsel was ineffective for
                failing to file a pretrial motion requesting a psychiatric examination of the
                victims. Appellant failed to demonstrate that counsel's performance was
                deficient or that he was prejudiced. Appellant did not demonstrate that a
                psychological evaluation of the victims would have been appropriate, as he
                did not show that the State benefited from a psychological expert or that
                there was a reasonable basis for believing that the female victims' mental


                      'Appellant also claims that counsel failed to properly secure the
                attendance of expert witness Dr. Esplin at trial. Appellant failed to
                explain how counsel was deficient or what counsel should have done
                differently. Appellant also failed to provide this court with the transcripts
                that he cites to for this claim. See Thomas v. State, 120 Nev. 37, 43 & n.4,
                83 P.3d 818, 822 & n.4 (2004) (appellant is ultimately responsible for
                providing this court with portions of the record necessary to resolve his
                claims on appeal); Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688
                (1980) ("The burden to make a proper appellate record rests on
                appellant."). Thus, he has failed to demonstrate deficiency or prejudice.


SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                  or emotional state may have affected their veracity.      See Koerschner v.
                  State, 116 Nev. 1111, 1116, 13 P.3d 451, 455 (2000) (holding that a
                  defendant must demonstrate a compelling need exists for the
                  examination); see also Abbott v. State, 122 Nev. 715, 728, 138 P.3d 462,
                  471 (2006) (reaffirming the test set forth in Koerschner). Thus, appellant
                  did not demonstrate a reasonable probability of a different outcome at
                  trial had counsel sought a psychological evaluation of the female victims.
                  Accordingly, the district court did not err in denying this claim without
                  conducting an evidentiary hearing.
                               Third, appellant argues that trial counsel was ineffective for
                  failing to ensure that all bench conferences and discussions were recorded.
                  We conclude that appellant failed to demonstrate that he was prejudiced,
                  as he has not identified any issue that this court was unable to
                  meaningfully review due to the failure to record bench conferences.      See
                  Hargrove, 100 Nev. at 502, 686 P.2d at 225 (holding that "bare" or "naked"
                  claims are insufficient to grant relief). To the extent that he claims that
                  appellate review of jury selection was not possible, this claim is belied by
                  the record, as this court concluded on direct appeal that appellant was not
                  prejudiced by the unrecorded bench conferences during the jury selection
                  process. 2 Rose v. State, 123 Nev. 194, 207-08, 163 P.3d 408, 417 (2007).
                  Furthermore, a review of the record shows that most of the unrecorded
                  bench conferences during trial were explained on the record or pertained


                        2 We also note that appellant failed to provide this court with the
                  transcripts for jury selection, and thus failed to show prejudice. See
                  Thomas, 120 Nev. at 43 & n.4, 83 P.3d at 822 & n.4; Greene, 96 Nev. at
                  558, 612 P.2d at 688.


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A     •


                                                                                 =atm
                to housekeeping matters. Therefore, we conclude that the district court
                did not err in denying this claim.
                            Fourth, appellant argues that trial counsel was ineffective for
                delivering an inadequate opening statement. Appellant argues that
                counsel's opening statement was ineffective because it was not clear or
                organized, it was composed of clichés and generalities, it did not
                specifically refer to the evidence that would be presented through defense
                witnesses, and counsel informed the district court earlier that his opening
                statement would be inadequate. Appellant failed to demonstrate that
                counsel's performance was deficient or that he was prejudiced. Counsel's
                opening statement set forth the theory of defense and addressed evidence
                that would be presented at trial. Appellant has failed to specify what
                additional information counsel should have included in the opening
                statement, nor has he shown a reasonable probability that, but for
                counsel's errors, the outcome of the trial would have been different. Thus,
                we conclude that the district court did not err in denying this claim.
                            Fifth, appellant argues that trial counsel was ineffective for
                failing to move to recuse Judge Jackie Glass for bias toward the defense.
                Appellant specifically contends that Judge Glass was biased because she
                excluded evidence offered to support appellant's theory that the victims
                had fabricated the allegations, denied his motion for a continuance,
                conducted unrecorded bench conferences, reprimanded defense counsel for
                asking leading questions of appellant, and made inappropriate statements
                at sentencing. We conclude that appellant failed to demonstrate that trial
                counsel was deficient or that he was prejudiced. Adverse rulings "during
                the course of official judicial proceedings do not establish legally
                cognizable grounds for disqualification." In re Petition to Recall Dunleavy,

SUPREME COURT
        OF
     NEVADA

                                                      4
(0) 1947A
                        104 Nev. 784, 789, 769 P.2d 1271, 1275 (1988). Moreover, this court
                        concluded on direct appeal that the district court did not abuse its
                        discretion in excluding the evidence of fabricated allegations.                      Rose, 123
                        Nev. at 205 n.18, 163 P.3d at 415 n.18. Thus, a motion to recuse on this
                        basis would have been futile. See Ennis v. State, 122 Nev. 694, 706, 137
                        P.3d 1095, 1103 (2006). As for the other challenged conduct and
                        statements, appellant failed to demonstrate that Judge Glass closed her
                        mind to the presentation of evidence, see Cameron v. State, 114 Nev. 1281,
                        1283, 968 P.2d 1169, 1171 (1998), or displayed "'a deep-seated favoritism
                        or antagonism that would make fair judgment impossible," Kirksey v.
                        State, 112 Nev. 980, 1007, 923 P.2d 1102, 1119 (1996) (quoting Liteky v.
                        United States, 510 U.S. 540, 555 (1994)). Thus, we conclude that the
                        district court did not err in denying this claim.
                                    Sixth, appellant argues that trial counsel was ineffective for
                        failing to adequately select or prepare character witness T. Quaadman.
                        Appellant asserts that Quaadman's testimony harmed the defense because
                        she stated on cross-examination that her opinion of appellant might
                        change if she knew that he had admitted touching the victim's vagina.
                        Appellant failed to demonstrate that counsel's performance was deficient
                        or that he was prejudiced. On redirect examination, counsel elicited
                        favorable testimony from Quaadman. Furthermore, counsel called at least
                        five other witnesses who gave favorable testimony as to appellant's
                        character and reputation. Thus, appellant did not show a reasonable
                        probability that, but for counsel's errors, the outcome of the trial would
                        have been different. Accordingly, we conclude that the district court did
                        not err in denying this claim.



        SUPREME COURT
                OF
             NEVADA
                                                               5
        (0) 1947A

Ktrk;                                    _                                     "1.1-S911-r;Ogia.,-....j-4,V.:',1:?- • •
                            Seventh, appellant argues that trial counsel was ineffective for
                failing to effectively prevent and cure a reference by State witness G.
                Moore to prejudicial polygraph evidence. Appellant failed to demonstrate
                that trial counsel was deficient or that he was prejudiced. Trial counsel
                objected and requested a mistrial when Moore mentioned the word
                "polygraph" in describing his training and experience. On direct appeal,
                this court concluded that the district court's admonishment to the jury
                cured any prejudice from this single "polygraph" reference and that a
                mistrial was not warranted. Rose, 123 Nev. at 206-07, 163 P.3d at 416-17.
                Thus, we conclude that the district court did not err in denying this claim.
                            Eighth, appellant argues that trial counsel was ineffective for
                failing to timely object to prosecutorial misconduct during closing
                argument. Specifically, he contends that the prosecutor improperly
                referred to him as a "predator," stated that defense counsel used "smoke
                screens and flat-out deception" and "is trying to fool you," and commented
                that the victims were "old enough to be believed, to be remembered, and to
                be given justice." Appellant challenged these comments on direct appeal
                and this court concluded that the comments were not prejudicial and thus
                did not amount to plain error. Id. at 208-11, 163 P.3d at 417-19. Although
                appellant appears to contend that his appellate rights were forfeited by
                counsel's failure to object, he offers no cogent argument as to how a
                different standard of review on appeal would have affected the outcome of
                either the trial or the appeal.   Maresca v. State, 103 Nev. 669, 673, 748
                P.2d 3, 6 (1987). Thus, we conclude that the district court did not err in
                denying this claim.
                            Finally, appellant argues that the cumulative effect of
                counsel's deficiencies warrants relief. We conclude that, because he failed

SUPREME COURT
        OF
     NEVADA

                                                      6
(0) 1947A


                                                                                 RcMfft
                     to demonstrate multiple deficiencies, he failed to demonstrate cumulative
                     error. Thus, the district court did not err in denying this claim.
                     Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                                                       Saitta


                     cc: Hon. Michael Villani, District Judge
                          Terrence M. Jackson
                          Jeff N. Rose
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         7
(0) 1947A     1.1'


                                          -   :